DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, lines 9-12, filed 14 April 2022, with respect to the 35 USC 112(b) rejection of claim 6 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 6 has been withdrawn in view of the amendment to the claim. 

4.	Applicant's arguments filed 14 April 2022 regarding the 35 USC 112(d) rejection of claim 17 have been fully considered but they are not persuasive. Applicants argue that claim 17 has been amended to depend from claim 1. However, claim 17 has been amended such that it doesn’t depend from any claim, apparently due to a typographical error. The Examiner notes that the rejection could be overcome by amending claim 17 to depend from claim 1.

5.	Applicant's arguments filed 14 April 2022 regarding the Spiegelman et al. reference have been fully considered but they are not persuasive. The independent claims have been amended to recite that the separation membrane is not an ion exchange membrane. Applicants argue that prior art does not teach or fairly suggest such a membrane since Spiegelman et al. requires an ion exchange membrane. However, the Examiner does not agree. In particular, while Spiegelman et al. does teach an ion exchange membrane, it appears that ion exchange membranes encompass membranes outside the scope of the term as used by Applicants. Specifically, Spiegelman et al. teaches the separation membrane being formed from polymers (e.g. PVDF, PTFE, FEP, etc., see paragraph [0047]) that are not ion exchange membranes within the scope of how the term is used in the instant disclosure (see the instant specification at paragraph [0055]).
	Regarding claim 3, Spiegelman et al. does not teach the separation membrane being a perfluorinated polymer and not an ion exchange membrane. However, additional new grounds of rejections additionally applying the Avery et al. (US 6,406,517 B1) reference are made below to address this issue. Alternative rejections additionally applying the Avery et al. reference are also presented below.

Claim Rejections - 35 USC § 103

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1, 4, 7, 10, 11, 13, 17, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1).

	With regard to claim 1, Spiegelman et al. discloses a system for producing steam comprising a boiler (402) comprising a steam output (414), a membrane filtration system (416 or 504) in fluid communication with the steam output and comprising a first membrane filter (420) with a permeate side (604) and an opposing retentate side (602) and comprising a separation membrane (608) adjacent the retentate side, the separation membrane being constructed to reject organic molecules (see paragraph [0094]), wherein the separation membrane is not an ion exchange membrane (e.g. PVDF, PTFE, FEP, etc., see paragraph [0047]), and one or more support layers (606) adjacent the permeate side at Figs. 6, 7 and 9, the abstract, and paragraphs [0047] and [0081]-[0097].
	Spiegelman et al. does not disclose the separation membrane being adjacent the permeate side and the one or more support layers being adjacent the retentate side,
	Hoang et al. discloses a system for purifying steam comprising a separation membrane (4) that is supported on both sides, including a support layer (2) on the retentate side at Figs. 1 and 2 and paragraphs [0026] and [0053]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the two support layers of Hoang et al. into the first membrane filter of Spiegelman et al. to provide the first membrane filter with additional mechanical strength, a suggested by Hoang et al. at paragraphs [0026] and [0053]-[0055]. The Examiner notes that in the arrangement of Spiegelman et al. as modified by Hoang et al. the separation membrane will be adjacent the permeate side compared to the porous support layer (2).

	With regard to claim 4, Spiegelman et al. discloses the support layer comprising PTFE at paragraph [0096]. Hoang et al. discloses the support layers comprising PTFE or polysulfone at paragraph [0054].

	With regard to claim 7, Spiegelman et al. discloses the organic molecules comprising VOCs (vaporous hydrocarbons) at paragraph [0083].

	With regard to claim 10, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the separation membrane is seen as being constructed to reject at least 90 wt% of the organic molecules.

	With regard to claim 11, Spiegelman et al. discloses a return line (436) from the retentate side to the boiler at Figs. 6 and 7 and paragraph [0083].

	With regard to claim 13, Spiegelman et al. discloses one or more additional filters (prefilter) upstream of the membrane filter, the one or more additional filters comprising an adsorbent filter (e.g. activated carbon, silica gel, zeolite, or ion exchange material) at paragraph [0076].

	With regard to claim 17, Spiegelman et al. does not disclose a second membrane filter arranged in series or parallel with the first membrane filter.
	However, it would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in parallel with the first for increased capacity or to allow one membrane filter to be taken offline for service with the other continues to operate.

	With regard to claim 19, it would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in parallel with the first for increased capacity or to allow one adsorbent filter to be taken offline for service with the other continues to operate.

With regard to claim 22, Spiegelman et al. discloses the separation membrane not substantially degrading at a temperature of 100-300 0C at paragraphs [0089]-[0090].

With regard to claim 25, Spiegelman et al. discloses the system being in fluid communication with a point of use comprising a sterilizer at paragraph [0006].
Limiting the distance to no greater than 10 meters would have been obvious to one of ordinary skill in the art to reduce piping cost and to reduce cooling and/or condensation of the steam while being transported.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1), and further in view of Avery et al. (US 6,406,517 B1).
Spiegelman et al. and Hoang et al. disclose the system as discussed above.
Spiegelman et al. does not teach the separation membrane being a perfluorinated polymer and not an ion exchange membrane.
Avery et al. discloses perfluorinated polymers that are not ion exchange membranes (e.g. polymers containing perfluorinated dioxoles such as PDD homopolymer and PDD-CTFE) for separating steam (water vapor) from other gases at col. 4, lines 16-55.
It would have been obvious to one of ordinary skill in the art to incorporate the perfluorinated polymers of Avery et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating water vapor (steam) from other gases, as suggested by Avery et al. at col. 4, lines 16-21. See MPEP 2144.07.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1), and further in view of Childs et al. (US 2008/0017578 A1).
Spiegelman et al. discloses the membrane filter comprising a plurality of layers of separation membranes at paragraph [0080].
Spiegelman et al. does not disclose spacers separating the plurality of layers.
Childs et al. discloses providing polyethylene spacers between membrane layers at Figs. 2, 5, 6 and 7 and paragraphs [0013] and [0065].
It would have been obvious to one of ordinary skill in the art to incorporate the spacers of Childs et al. into the system of Spiegelman et al. to provide improved separation performance, as suggested by Childs et al. at Figs. 6 and 7.

10.	Claims 27, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1), or alternatively, over Spiegelman et al. (US 2013/0233170 A1) in view of Avery et al. (US 6,406,517 B1).

With regard to claim 27, Spiegelman et al. discloses a method for removing an organic compound (see paragraph [0083]) from stream comprising directing a cross-flow of pressurized stream comprising a first concentration of the organic compound across a membrane filter (420), the pressurized stream having a temperature of about 100-300 0C and a pressure of 1.0-85 atmospheres (15-1250 psi) (see paragraphs [0089]-[0090]), the membrane filter comprising a separation membrane (608) constructed to reject the organic compound (see paragraph [0094]), wherein the separation membrane is not an ion exchange membrane (e.g. PVDF, PTFE, FEP, etc., see paragraph [0047]), and one or more support layers (606) adjacent the separation membrane, and collecting a steam permeate (428) comprising a second concentration of the organic compound lower than the first concentration at Figs. 6, 7 and 9, the abstract, and paragraphs [0047] and [0081]-[0097].
The prior art ranges for the temperature and pressure of the pressurized steam are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Spiegelman et al. appears to teach the separation membrane not being an ion exchange membrane. However, even if such is not the case, Avery et al. discloses membranes that are not ion exchange membranes (e.g. polymers containing perfluorinated dioxoles such as PDD homopolymer and PDD-CTFE) for separating steam (water vapor) from other gases at col. 4, lines 16-55.
It would have been obvious to one of ordinary skill in the art to incorporate the perfluorinated polymers of Avery et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating water vapor (steam) from other gases, as suggested by Avery et al. at col. 4, lines 16-21. See MPEP 2144.07.

With regard to claim 33, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the second concentration is seen as being less than 10% of the first concentration.

With regard to claims 34 and 36, Spiegelman et al. discloses generating the steam in a steam boiler (402), recovering a retentate comprising the organic compound, returning the retentate (436) to the steam boiler, and reusing the organic compound (upon its return to the boiler) at Figs. 6 and 7 and paragraph [0083].

11.	Claims 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) (and optionally Avery et al. (US 6,406,517 B1)) in view of Bodart et al. (US 4,395,494).
Spiegelman et al. does not disclose dispensing an anti-corrosion agent to the boiler.
Bodart et al. discloses dispensing an anti-corrosion agent (hydrazine) to a boiler at a concentration of 0.1-300 ppm at col. 1, lines 9-25.
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent of Bodart et al. into the method of Spiegelman et al. to prevent corrosion of the boiler, as suggested by Bodart et al. at col. 1, lines 9-25.
The Examiner notes that the second concentration (of hydrazine) would have to be less than 10 ppm (including being less than 10% of the first concentration) to achieve the 99.99999% purity taught by Spiegelman et al. at paragraph [0043].
The Examiner further notes that the hydrazine returned with the retentate will be reused.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) (and optionally Avery et al. (US 6,406,517 B1)) in view of Bodart et al. (US 4,395,494), and further in view of Scipio et al. (US 2015/0159556 A1).
Spiegelman et al. and Bodart et al. do not disclose the anti-corrosion agent comprising one or more amines.
Scipio et al. discloses using amines as an anti-corrosion agent at a concentration of 5-1000 ppm or 50-800 ppm, including cyclohexylamine, morpholine, DEAE at paragraphs [0038]-[0040].
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent amines of Scipio et al. into the method of Spiegelman et al. and Bodart et al. in that such amines are known in the art as being suitable anti-corrosion agents for metals.

Conclusion

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


jmg
May 20, 2022